Citation Nr: 1220452	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-15 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a bilateral hip disability, secondary to service-connected bilateral knee replacement. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970 and from December 1970 to January 1978.  

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied service connection for a bilateral hip disability.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  

The Veteran essentially contends that his current bilateral hip disorder, which has been diagnosed as degenerative joint disease of the hips, is secondary to his service-connected bilateral knee replacement.  The relevant evidence of record includes a September 2007 letter from S.R.S, M.D. noting that it was reasonable that the Veteran's knee replacements could "have contributed to increased wear and tear on the hip causing hip pain."  On the other hand, a June 2008 VA examination report noted that it was less likely as not that the Veteran's bilateral hip disability was caused by or the result of his bilateral knee disability.  The examiner noted that there was no finding of degenerative changes in the hip as a complication to the bilateral knee disability and that the factors leading to the hip disorder included aging, obesity, family and genetic factors, lack of adequate exercise in the normal hip joint, or excessively high impact exercise in normal hip joint without finding of a nexus to total knee surgery.  
The Board finds that the current evidence of record is inadequate to determine the relationship between the Veteran's bilateral hip disability and bilateral knee disability.  Notably, in rendering her opinion, the VA examiner did not review or address the pertinent evidence of record, to include Dr. S's September 2007 letter.  

On remand, the Veteran must be afforded another examination by an appropriate health care provider to determine whether the Veteran's bilateral hip disability is related to his service-connected bilateral knee disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate); see also Allen v. Brown, 7 Vet. App. 439, 446 (1995) (holding that if aggravation of a veteran's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service connected for that degree of aggravation; 38 C.F.R. § 3.310 (2011).  (The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an examination with an appropriate health care provider to ascertain the relationship between the Veteran's current bilateral hip disability and bilateral knee disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination. 

The examiner should provide an opinion as to whether there is a 50 percent probability or greater the Veteran's current bilateral hip disability was either (1) caused by or (2) is aggravated by the Veteran's service-connected bilateral knee disability disabilities.   

If the examiner determines that the bilateral hip disability is aggravated by the service-connected bilateral knee disabilities, the examiner should report the baseline level of severity of the nonservice-connected hip disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disease.

The examiner should reconcile any opinion with the evidence of record and cite to the record as appropriate, to specially include Dr. S's September 2007 letter.  

Any opinion provided must include an explanation of the basis for the opinion.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The report must be typed.

2. Thereafter, readjudicate the Veteran's claim.   If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


